The facts in this case are not in dispute. Merle Munson, the deceased, sustained a compensable accident through an injury to his left hand, resulting in blood poisoning. He died in the Owosso Memorial Hospital October 17, 1932. Between September 26 and October 17, 1932, he was treated by three different surgeons and physicans, and the expenses for the hospital, nurse and doctors amounted to the sum of $303.15.
The widow and infant son made application for adjustment of claim and on March 20, 1933, the department affirmed the deputy commissioner's award allowing compensation and $200 for the last sickness and burial of deceased, but denied the hospital and doctor bills on the theory that the widow and son in their own right were not the proper parties to pay this money to; thereupon the widow qualified and filed a petition as administratrix of the estate of Merle Munson, as general guardian of his minor son, and as widow of Merle Munson. On May 24, 1933, the deputy commissioner allowed the claim and the award was affirmed by the department of labor and industry February 13, 1934.
Defendants appeal and contend that the right of the injured employee to compel an employer and insurance company to furnish reasonable hospital and medical expenses during the first 90 days does not survive to an administratrix of his estate or to a dependent or heir.
Part 2, § 4 of the compensation act (2 Comp. Laws 1929, § 8420) reads as follows:
"During the first ninety days after the injury the employer shall furnish, or cause to be furnished, *Page 109 
reasonable medical, surgical and hospital services and medicines when they are needed."
And part 2, § 8, of the act (2 Comp. Laws 1929, § 8424) reads as follows:
"If death results from the injury the employer shall pay, or cause to be paid as hereinafter provided, in addition to the indemnity paid to dependents, the reasonable expense of his last sickness and burying, which shall not exceed two hundred dollars in addition to any sum the employer may be required to pay under the provisions of section four of part two of this act."
Part 2, § 12 of the compensation act (2 Comp. Laws 1929, § 8428) provides,
"The death of the injured employee prior to the expiration of the period within which he would receive such weekly payments shall be deemed to end such disability, and all liability for the remainder of such payments which he would have received in case he had lived shall be terminated, but the employer shall thereupon be liable for the following death benefits in lieu of any further disability indemnity," etc.
The compensation law is contractual and the liability of an employer, by virtue of the workmen's compensation act, rests solely upon contract. Dettloff v. Hammond, Standish  Co.,195 Mich. 117 (14 N.C.C.A. 901). It is also in derogation of the common law and should be strictly construed. Andrejwski v.Wolverine Coal Co., 182 Mich. 298 (Ann. Cas. 1916 D, 724, 6 N.C.C.A. 807). The act is silent in that it specifically fails to point out who has the right to collect for expenses incurred prior to the death of deceased and as contemplated by part 2, § 4 of the act.
It is the claim of the defendants that after the act was amended as above quoted there were left only *Page 110 
two classes of beneficiaries: first, the injured employee, and second, in case of death of the injured employee, then certain of his dependents, and that no other class of persons can prosecute a claim before the department of labor and industry.
From an examination of the act we find that nowhere does it provide in specific terms that the compensation which would be paid to an injured employee had he lived be paid, in the event of death, to his estate for the benefit of his creditors and his heirs, who are not named within the class of persons who may be dependent.
In Finn v. Railway, 190 Mich. 112, 119 (L.R.A. 1916 C, 1142, 13 N.C.C.A. 187), this court has said, "the purpose and scope of this statute is compensation to dependents when death or injury befalls the workman. It touches no other property rights arising out of the domestic relations."
In Roberts v. Whaley, 192 Mich. 133,136 (L.R.A. 1918 A, 189), Mr. Justice BIRD, speaking for the court, said:
"This proceeding, however, is based upon a statute which provides a fund, not for the benefit of the workingman's estate, not for the benefit of his creditors, not for those equitably entitled to be supported by him, but the fund is provided for the benefit of those dependent on his labor at the time of his death."
In view of the fact that part 2, § 12, provides that death terminates all liability of the deceased, we must conclude that the compensation provided for in the act is for dependents and not for creditors of estates.
In Hill, Administrator, v. Kerens-Donnewald Coal Co., 210 Ill. App.? 560, the court said, "we therefore hold that no right of recovery exists in favor of appellant as such administrator by reason of the *Page 111 
alleged failure to furnish a physician as charged in the declaration, as such right of recovery is not given by the provisions of said statute."
It must then follow that there are only two classes of beneficiaries, first, the injured employee and second, in case of death, certain of his dependents. In the first case compensation is paid for the consequence of industrial accident suffered by the injured person and is confined to his loss before death, and in the second case the rights of the dependents only accrue upon the death of the decedent. The act makes no provision authorizing the payment of compensation in death cases to an administrator of the estate of the deceased employee. It, however, expressly provides that in such cases the payments shall be made directly to the dependents, excepting, however, in cases where dependents are minors or incompetents.
During the lifetime of deceased, he was the only one entitled to compensation or to reimbursement for money expended for medical and hospital expenses incurred as a result of a compensable injury and upon his death such expenditure is not recoverable under the compensation act but is an asset of his estate. The plaintiff, as widow, heir at law or dependent had no legal claim against such assets. Her rights insofar as the compensation act is concerned arose as a dependent only, upon the death of decedent. To hold otherwise would be to invade the province of the legislature. This we may not do.
The award should be vacated with costs to appellants.
WIEST, J., concurred with EDWARD M. SHARPE, J. *Page 112